Title: To John Adams from Tn., Citizens of Powells Valley, 21 August 1797
From: Powells Valley, Tn., Citizens of
To: Adams, John



State of Tennessee, Grainger County August twenty first, 1797:

The Memorial of the Subscribers in behalf of themselves, and certain other Inhabitants, of Powells Valley, Citizens of the State and County aforesaid, humbly represent to His Excellency John Adams, President of the United States of America.
That your Memorialists are like to receive considerable injury by the extension of the Boundary Line, between the United States, and the Cherokee Nation of Indians, as established by the Treaty of Hollston.
That on extending of the said Line, it appears, that about two hundred and fifty Families, containing by estimation, about twelve hundred Souls, Citizens of the County of Grainger, are settled on Lands, to which the Indian Claim is not extinguished.
That Lieutenant Colonel Butler of the 4th United States Regiment, has issued a proclamation, bearing date theday ofcommanding those settlers to remove on or before theday of October, herewith transmitted, marked A.
Thus situated your Memorialist hasten to apply to your Excellency for present relief; And whilst they recollect the great Confidence which your past Services have given rise to, and the many public and private Virtues which your Career in Life, has been marked with, they are well assured, that in labouring to promote the peace and welfare of America, your Excellency will feel a sympathy for private Distress.
Your Memorialists beg leave to represent, that the Lands at present in their possession, are claimed under Titles regularly obtained from the State of North Carolina. That as peaceful Cultivators of the soil, they have opened large and extensive Farms; erected comfortable Buildings, and for some time past reaped and enjoyed the Fruits of their Labour without Molestation.
That they have always been amenable to the Laws, and regularly paid such Taxes as the State of Tennessee laid on her Citizens. Your Memorialists further state, that to excite in their Youth principles of Morality, and to stimulate the Heads of Families, to the exercise of all Christian Duties, Religion has been encouraged, and several places of Worship established.—That for the diffusion of knowledge, and more particularly with a view of raising their Young Men, to be serviceable to their Country and themselves, Literature has been encouraged, and several schools supported.
We humbly entreat the President of the United States, not to be impressed with an idea, that we come under the Character of Intruders on Indian Lands.
The exercise of Candour is honorable, and always serves to recommend; we are determined therefore to give your Excellency, a Concise but accurate statement of Facts.—
In the first place, your memorialists beg leave to remark, that not being the favorites of Fortune, a desire to provide comfortably for themselves and Families, first induced them to travel from the Atlantic to the Western Country, in search of better prospects.
Your memorialists harrassed on the Frontiers from time to time, misfortunes accumulating, and the Calls of their Families being pressing, they sought a refuge in Adversity, in this remote and small tract of Country. Intruders they cannot be esteemed; their Titles for the Land was bottomed on bone fide purchases from N. Carolina, for a valuable Consideration. Speculators generally, and Men of Law knowledge avowed an opinion that our Rights must ultimately prevail, and some further held, that a Treaty taking away private property was unconstitutional, and that an Attempt to carry the Treaty of Hollston in execution would never be made.
Such Doctrine was pleasing; it acquired proselytes far and near, and determined many Characters to settle themselves in this part of Grainger County:—Here Sir Indian warfare for a little while oppressed us, but Hostilities soon ceased; peace prevailed; Industry was exercised; And each revolving year was accompanyed with brighter prospects.—
But illustrious President, without your protecting, friendly and parental interpotion, Calamities great and afflicting await us all. If in October next, we are compelled to abandon our Homes, our Farms, our Supports, our Livings; Scenes of distress, truly alarming present themselves to our view; numerous Families of Women and little Children exposed to the inclemencies of the weather, and suffering for the Common necessaries of Life will rove unprotected and unassisted over the Western Country. From our fellow Citizens of Tennessee, we can look for no assistance; kind Heaven has omitted to smile on the labours of the Husbandman, and a greater appearance of scarcity, never before presented itself in this quarter of the Western Country:—This Scarcity is said to be general in the Southern States, and must highten the press of emigration to the State of Tennessee;—of course, our prospects will become the more gloomy.—If in October, we be driven from our Farms, the present Crop, the fruit of hard and constant labour will be lost;—a great quantity of the Corn will only be in the Milk, and none sufficiently dry for gathering.
Illustrious President we expect, that our situation will be fully represented, at the next meeting of Congress, the merits of our Claims farely investigated, and a Hope exists, that adequate relief will be granted.—
To you then Sir, we address ourselves and most fervently pray, that our removal may be delayed until we can lay our Grievances before the Representatives of our Country in Congress assembled.—As Commander in Chief of the American Armies, you possess the power to suspend the Orders and delay the operations of the fourth Regiment, and permit us to say to you, that Humanity calls loudly for the exercise of that authority.
To be turned upon the world, with our numerous families, in the extreme of Indigence is a mortifying idea; to oppose that Government, under which our Country is free and prosperous is more distressing and cannot be.—
Many of our fellow Citizens, in the other Frontier Counties of Hamilton District, are likely to be involved in similar Distresses, and while speaking of our own, a recollection of theirs, rushed in the minds of your memorialists.
The Valley we inhabit is 26 miles in length, and 16 in width, far removed from the Indian Towns, never made use of as Hunting Ground, and we can say with Truth, is little valued by the Savages.—And that a purchase of their Claim could easily be effected.
We cannot omit to assure the President of the United States of our Attachment to his person, our entire confidence in his patriotism and our firm and general Hope of his parental interposition.
Illustrious President, many of your Memorialists recollect with pride and pleasure, that they fought and bled for American Liberty and Independance; the fatigues of war, they have again encountered in this Western District, and like most old soldiers part for a resting place;—Suffer us worthy President here to find it, and while our Infants shall be instructed, to lisp the virtues of an Adams, we will give it in command to our Youths to support the Government of America with their Lives.—
Your memorialists declare their determination, to be obedient to the Constituted Authorities, and to throw themselves entirely on the Justice, magnanimity and Goodness of the Government of the Union.
That the great and wise Ruler of the Universe; the kind dispenser of Blessings to Man, will enable the President of the United States to support the Rights of his Country, and to conduct a grateful people to Happiness and prosperity is our fervent prayer. And as in Duty bound we shall ever pray &c.—
Elijah ChisumIsaac LaneIn behalf of themselves and 250 familys in Powells Valley— Enclosure
                                                State of Tennessee. John Sevier, Governor and Commander in chief in and over the same

These are to certify, that Elijah Chisum and Isaac Lane subscribers to the annexed memorial, are men of respectability, and are a committee acting for the people of Powells Valley, who are said to be settled on indian lands.
Given under my hand and seal at Knoxville this 21st: day of August 1797. By the Governor.
John SevierWm: Maclin, Secretary
                            
                        
                    